— Judgment unanimously affirmed. Memorandum: The eavesdropping warrant was supported by probable cause because it was based upon lengthy affidavits and pen registers detailing defendants’ involvement in narcotics activity which was corroborated by police surveillance (see, People v Tambe, 71 NY2d 492, 501; People v Bigelow, 66 NY2d 417, 423). The court’s translation procedures were proper and the court offered defense counsel the opportunity to provide their own translation. Under these circumstances the court did not abuse its discretion in admitting the transcripts (see, People v Kuss, 81 AD2d 427, 429). *903The accomplice’s testimony was sufficiently corroborated by monitored conversations and police surveillance (see, People v Moses, 63 NY2d 299, 305-306; People v Hudson, 51 NY2d 233). We have considered defendants’ remaining claims and find each one lacking in merit. (Appeal from judgment of Wayne County Court, Parenti, J. — criminal sale of controlled substance, first degree; conspiracy, second degree.) Present — Dillon, P. J., Doerr, Boomer, Green and Balio, JJ.